Citation Nr: 1442192	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable evaluation for status post right finger fracture.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his finger disability in a March 2011 Form 9.  Therefore, the issue of entitlement to TDIU is before the Board.  

In July 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In June 2010, the Veteran received a VA examination for his hand.  Because the VA examiner found abnormal sensation in the Veteran's fingertips of his hand, the Veteran was afforded a Peripheral Nerve VA examination in August 2010.  Since the time of the examination, the Veteran testified to additional symptoms not addressed in these examination reports.  For instance, during the July 2014 Board hearing, the Veteran testified that he has a cold sensation in his hand, swelling, difficulty writing, and that he drops items.  He also testified that he wears a brace at night to alleviate some of the swelling and pain and takes Tramodol for pain.  Although he reported hand cramps, numbness and difficulty gripping, these symptoms were noted in the August 2010 examination report.  It appears that the Veteran's finger/hand disability has worsened since the last VA examination conducted four years earlier.  For this reason, the Board finds that a new VA examination is needed.

Also, the Board does not find that the August 2010 VA examination report to be adequate.  The August 2010 VA examiner opined that the Veteran had a normal sensory examination and hand examination.  This is not accurate as the June 2010 VA examiner concluded that the Veteran had abnormal sensations in his fingertips.  The August 2010 VA examiner also noted that there was no mention of a right hand fracture in the record and then concluded that this current condition was most likely due to the pre-service fall to the elbow.  It appears that the examiner relied on the incorrect understanding that there was a lack of evidence of the right hand fracture in providing the opinion.  The Veteran's claims file includes a January 2001 private treatment record noting an injury of his finger during training at Fort Jackson, South Carolina.  Furthermore, the claims file includes a February 2001 private x-ray study noting a midshaft fracture of the right fourth metacarpal.  Because the examiner relied on lack of evidence of finger/hand fracture in making her opinion when there was evidence of record, the Board finds that the opinion is inadequate.  A new VA examination should be provided to the Veteran.



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertinent to the right hand/finger disability dated since October 2010. 

2.  Send the Veteran a letter asking him to submit any relevant private treatment records in his possession or an authorization form that would allow VA to request the records on his behalf.  The Veteran should be specifically asked to submit private treatment records from Centre Medical and Surgical Associates which he mentioned during his hearing.

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

4.  Schedule the Veteran for appropriate VA examination(s) with a physician to determine the nature and severity of the service-connected right hand/finger disability, to include both orthopedic and neurological manifestations.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints.  The examiner should specifically address the nature and extent of any limitation of motion, functional loss associated with pain, weakened movement, excess fatigability, swelling, deformity, or atrophy of disuse.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his hand/finger disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

The examiner(s) must interview the Veteran as to his education, training, and work history.  The examiner(s) must also provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities with regard to his ability to perform tasks, including tasks requiring fine motor skills.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. Specifically consider whether the Veteran is more appropriately rated under a diagnostic code for neurological manifestations of the hand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

